DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 3 August 2021 and 17 June 2022 have been fully considered by Examiner.  Annotated copies are included with the present Office Action.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US-2017/0299860) in view of Giudicelli (US-2016/0178910).
	Regarding claim 1:  Wall discloses a virtual image generation system (fig 4 and [0056]-[0058] of Wall), comprising: an exit-pupil expansion (EPE) element configured for receiving a collimated light beam from an imaging element (fig 3A, fig 4, [0051], and [0064] of Wall) and splitting the collimated light beam into a set of initial out-coupled light beamlets ([0036] and [0053] of Wall); a planar optical waveguide (figs 1A-1C and [0026]-[0027] of Wall); and one or more diffractive elements associated with the planar optical waveguide (figs 1A-1C and [0035] of Wall) for splitting the set of out-coupled light beamlets into a set of final out-coupled light beamlets that exit a face of the planar optical waveguide ([0036], and [0038]-[0040] of Wall).
	Wall does not disclose a pre-pupil expansion (PPE) element.
	Giudicelli discloses a pre-pupil expansion (PPE) element (figs 7-9 and [0127]-[0149] of Giudicelli – collimated light from imaging element received and split/expanded into beamlets prior to transmission to pupil).
	Wall and Giudicelli are analogous art because they are from the same field of endeavor, namely optical and display systems for virtual/augmented reality.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a pre-pupil expansion (PPE) element, as taught by Giudicelli.  The motivation for doing so would have been to provide an improved resolution for the image presented to the user’s eyes ([0059] and [0149] of Giudicelli).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wall according to the relied-upon teachings of Giudicelli to obtain the invention as specified in claim 1.
	Regarding claim 2:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the collimated light beam defines an entrance pupil, the set of initial out-coupled light beamlets define a pre-expanded pupil larger than the entrance pupil, and the set of final out-coupled light beamlets define an exit pupil larger than the pre-expanded pupil (fig 4, figs 8-9, [0059], [0064], and [0111]-[0115 of Wall; fig 7 and [0132]-[0134] of Giudicelli – collimated light beam defines entrance pupil, and set of final out-coupled light beamlets define an exit pupil larger than entrance pupil (fig 4, figs 8-9, [0059], [0064], and [0111]-[0115 of Wall); set of initial out-coupled light beamlets define pre-expanded pupil larger than entrance pupil (fig 7 and [0132]-[0134] of Giudicelli), so exit pupil of wall larger than pre-expanded pupil of Giudicelli by combination, the pre-expanded pupil placed as extra step before entrance pupil).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 4:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the set of initial out-coupled light beamlets is optically coupled into the planar optical waveguide as a two-dimensional light beamlet array, and the set of final out-coupled light beamlets exit the face of the planar optical waveguide as a two-dimensional light beamlet array (fig 2B(112,116), fig 3B(112,116), and [0048]-[0049] of Wall).
	Regarding claim 5:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the set of initial out-coupled light beamlets is optically coupled into the planar optical waveguide as a one-dimensional light beamlet array (fig 2A(112), fig 2B(112), and [0048]-[0049] of Wall – enters one-dimensionally, as shown in 112), and the set of final out-coupled set of light beamlets exit the face of the planar optical waveguide as a two-dimensional light beamlet array (fig 2B(116), fig 3B(116), [0049], and [0054]-[0055] of Wall – two-dimensional beamlet array 116).
	Regarding claim 6:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the one or more diffractive elements comprises an orthogonal pupil expansion (OPE) element associated with the planar optical waveguide for further splitting the set of out-coupled light beamlets into a set of orthogonal light beamlets (figs 1A-1C, [0026]-[0027], and [0029] of Wall), and an exit pupil expansion (EPE) element associated with the planar optical waveguide for splitting the set of orthogonal light beamlets into the set of final out-coupled light beamlets (fig 5, figs 6A-6B, [0084], and [0089]-[0091] of Wall).
	Regarding claim 9:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the PPE element comprises: a diffractive beam splitter configured for splitting the collimated light beam into an initial set of diverging light beamlets (fig 7(207) and [0123]-[0124] of Giudicelli – collimation elements 207 also split the collimated light into diverging beamlets); and a lens configured for re-collimating the initial set of diverging light beamlets into the set of initial out-coupled light beamlets (fig 2(1034), fig 7 (209), [0044], [0137], and [0144] of Giudicelli).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 10:  Wall in view of Giudicelli discloses the virtual image generation system of claim 9 (as rejected above), wherein the diffractive beam splitter is a 1×N beam splitter (fig 5, fig 6B, and [0114]-[0115] of Giudicelli – split along a 1x3 pattern in example).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 11:  Wall in view of Giudicelli discloses the virtual image generation system of claim 9 (as rejected above), wherein the diffractive beam splitter is an M×N beam splitter (fig 5, fig 6A, [0114]-[0115] of Giudicelli – split along a 2x2 pattern in example).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 12:  Wall in view of Giudicelli discloses the virtual image generation system of claim 9 (as rejected above), wherein the lens is a diffractive lens ([0070]-[0071] of Giudicelli).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Regarding claim 13:  Wall in view of Giudicelli discloses the virtual image generation system of claim 1 (as rejected above), wherein the PPE element comprises a prism configured for splitting the collimated light beam into the set of out-coupled light beamlets ([0035] of Wall).
	Regarding claim 14:  Wall in view of Giudicelli discloses the virtual image generation system of claim 13 (as rejected above), wherein the prism is a solid prism ([0035] of Wall – an ordinary, and thus solid, prism).

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wall (US-2017/0299860) in view of Giudicelli (US-2016/0178910), and in further view of obvious engineering design choice.
	Regarding claim 3:  Wall in view of Giudicelli discloses the virtual image generation system of claim 2 (as rejected above), wherein the pre-expanded pupil is larger than the entrance pupil, and the exit pupil is larger than the pre-expanded pupil (fig 4, and fig 8 of Wall; and fig 7 of Giudicelli – pre-expanded pupil, shown by fig 7(209) of Giudicelli, is expanded from the entrance pupil, shown by fig 7(206,207) of Giudicelli; the exit pupil, which emits to the eye in figs 4 & 8 of Wall, expands from the pre-expanded pupil).  Wall and Giudicelli are combined for the reasons set forth above with respect to claim 1.
	Wall in view of Giudicelli does not disclose expressly wherein the pre-expanded pupil is at least ten times larger than the entrance pupil, and the exit pupil is at least ten times larger than the pre-expanded pupil.  However, it would have been an engineering design choice to have the pre-expanded pupil be at least ten times larger than the entrance pupil, and the exit pupil be at least ten times larger than the pre-expanded pupil, based on the resolution expansion and/or enhancement needs of the device as it is applied.  In both Wall and Giudicelli, each stage is larger than the previous stage, and it thus merely a matter of setting the amount of the expansion according to the needs of the user and/or designer.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to modify Wall in view of Giudicelli according to the obvious engineering design choice set forth above to obtain the invention as specified in claim 3.

7.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wall (US-2017/0299860) in view of Giudicelli (US-2016/0178910), and in further view of well-known prior art.
	Regarding claim 15:  Wall in view of Giudicelli discloses the virtual image generation system of claim 13 (as rejected above).  Wall in view of Giudicelli does not disclose wherein the prism is a cavity prism.  OFFICIAL NOTICE is taken that cavity prisms are old, well-known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the prism specifically be a cavity prism, since doing so would provide greater precision of light frequency for producing the virtual content.
	Regarding claim 16:  Wall in view of Giudicelli discloses the virtual image generation system of claim 13 (as rejected above).  Wall in view of Giudicelli does not disclose wherein the prism comprises a semi-reflective prism plane configured for splitting the collimated light beam into the set of out-coupled light beamlets.  OFFICIAL NOTICE is taken that a prism comprising a semi-reflective prism plane configured for splitting the collimated light beam into the set of in-coupled light beamlets is old, well-known and expected in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have the prism specifically comprise a semi-reflective prism plane configured for splitting the collimated light beam into the set of in-coupled light beamlets, since doing so would provide greater precision of light frequency for producing the virtual content.

Allowable Subject Matter
8.	Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 7 recites the “virtual image generation system of claim 6, wherein the PPE element comprises: a mini-planar optical waveguide; a mini-OPE element associated with the mini-planar optical waveguide for splitting the collimated light beam into a set of initial orthogonal light beamlets; and a mini-EPE element associated with the mini-planar optical waveguide for splitting the set of initial orthogonal light beamlets into the set of initial out-coupled light beamlets that exit a face of the mini-planar optical waveguide.”  Examiner has not found claim 7, including all of the limitations of the base claim and any intervening claims, in the prior art.  The closest prior art discovered is the combination of Wall (US-2017/0299860), Giudicelli (US-2016/0178910), Tekolste (US-2015/0346490), Bahmander (US-2016/0124228), Baker (US-2011/0026128), and Schultz (US-2012/0062998).  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 7, either singly or in an obvious combination.  Accordingly, claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 8 depends from claim 7, and therefore includes all the subject matter of claim 7 by reference.  Therefore, at least due to the dependency of claim 8, claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 17 recites the “virtual image generation system of claim 16, wherein the prism comprises a plurality of parallel prism planes configured for splitting the collimated light beam into the set of out-coupled light beamlets, the two parallel prism planes comprising the semi-reflective prism plane.”  As with claim 7 above, the closest prior art discovered is the combination of Wall, Giudicelli, Tekolste, Bahmander, Baker, and Schultz. However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 17, either singly or in an obvious combination. Accordingly, claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 18 depends from claim 17, and therefore includes all the subject matter of claim 17 by reference.  Therefore, at least due to the dependency of claim 18, claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claims 19-34 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Claim 19 recites a “virtual image generation system, comprising:” (1) “a pre-pupil expansion (PPE) element configured for receiving a collimated light beam from an imaging element and splitting the collimated light beam into a set of initial out-coupled light beamlets;” (2) “a planar optical waveguide; and” (3) “one or more diffractive elements associated with the planar optical waveguide for splitting the set of out-coupled light beamlets into a set of final out-coupled light beamlets that exit a face of the planar optical waveguide,” (4) “wherein the PPE element comprises a prism configured for splitting the collimated light beam into the set of out-coupled light beamlets, and” (5) “wherein the prism comprises a first set of parallel prism planes configured for splitting the collimated light beam into a set of initial orthogonal light beamlets that are reflected in a first direction, and a second set of parallel prism planes configured for splitting the initial orthogonal light beamlets into the set of out-coupled light beamlets that are reflected in a second direction different from the first direction.”
	As with claim 7 above, the closest prior art discovered is the combination of Wall, Giudicelli, Tekolste, Bahmander, Baker, and Schultz.  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 19, either singly or in an obvious combination.  Accordingly, claim 19 is allowed.  Claim 20 depends from claim 19, and therefore is also allowed at least due to its dependency.
	Claim 21 recites a “virtual image generation system, comprising:” (1) “a pre-pupil expansion (PPE) element configured for receiving a collimated light beam from an imaging element and splitting the collimated light beam into a set of initial out-coupled light beamlets;” (2) “a planar optical waveguide; and” (3) “one or more diffractive elements associated with the planar optical waveguide for splitting the set of out-coupled light beamlets into a set of final out-coupled light beamlets that exit a face of the planar optical waveguide,” (4) “wherein the PPE element comprises: a first planar optical waveguide assembly configured for splitting the collimated light beam into a two-dimensional array of out-coupled light beamlets that exits a face of the first planar optical waveguide assembly, the two-dimensional out-coupled light beamlet array having an inter-beamlet spacing; and” (5) “a second planar optical waveguide assembly configured for splitting the two-dimensional out-coupled light beamlet array into multiple two-dimensional arrays of out-out-coupled light beamlets that exit a face of the second planar optical waveguide assembly as the set of out-coupled light beamlets, the multiple two-dimensional out-coupled light beamlet arrays being spatially offset from each other by an inter-array spacing different from the inter-beamlet spacing of the two-dimensional out-coupled light beamlet array.”
	As with claim 7 above, the closest prior art discovered is the combination of Wall, Giudicelli, Tekolste, Bahmander, Baker, and Schultz.  However, none of the above-cited prior art, nor any other prior art discovered by Examiner, fully teaches claim 21, either singly or in an obvious combination.  Accordingly, claim 21 is allowed.  Claims 21-34 are all allowed at least due to their respective dependencies.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616